United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-31034
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RANDALL M. BRAZZEL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:06-CR-50023
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Randall M. Brazzel appeals his sentence following his guilty

plea to bank fraud, in violation of 18 U.S.C. § 1344.      The

district court imposed a non-guidelines sentence of 36 months in

prison, which was nine-months above the upper end of the advisory

guidelines range of 21 to 27 months calculated in the presentence

report.

     Brazzel argues first that the district court erred by sua

sponte imposing a sentencing above the guidelines range without

first providing notice of its intent to do so.   In support of his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-31034
                                 -2-

argument he relies on the reasoning of Burns v. United States,

501 U.S. 129 (1991), and FED. R. CRIM. P. 32(h).   His argument is

foreclosed by United States v. Mejia-Huerta, 480 F.3d 713, 720-23

(5th Cir. 2007), petition for cert. filed (Apr. 18, 2007) (No.

06- 1381).

     Brazzel also argues that his 36-month sentence was

unreasonable.   The district court’s sentencing colloquy shows

that the court considered Brazzel’s particular characteristics

and circumstances and the need for the sentence to reflect the

seriousness of the offense, to promote respect for the law, and

to provide just punishment and adequate deterrence for further

offenses.    The court’s comments and written statement of reasons

show that the court was aware of the correctly calculated

guidelines range and the need to avoid unwarranted sentencing

disparities.    Brazzel fails to show that the district court did

not account for a factor that should have received great weight,

gave significant weight to an irrelevant factor, or committed a

clear error of judgment in balancing the sentencing factors.     See

United States v. Smith, 440 F.3d 704, 707-09 (5th Cir. 2006).

     The district court’s judgment is AFFIRMED.